1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   ADRIAN BURRELL, an individual;         No. 2:19-cv-01898 WBS KJN
     and MICHAEL WALTON, an
13   individual,

14               Plaintiffs,                ORDER
15       v.

16   CITY OF VALLEJO, a municipal
     corporation; ANDREW BIDOU, in
17   his official capacity as Chief
     of Police, DAVID MCLAUGHLIN,
18   individually and in his official
     capacity as Police Officer for
19   the CITY OF VALLEJO; and DOES 1-
     50, individually and in their
20   official capacities as Police
     Officers for the CITY OF
21   VALLEJO, jointly and severally,

22               Defendants.

23

24                             ----oo0oo----

25            Defendants City of Vallejo (“the City”), Chief of

26   Police for the City Andrew Bidou, and Officer David McLaughlin of

27   the Vallejo Police Department (collectively “defendants”) move to

28   dismiss or strike Paragraphs 29(a)-(j), (m), (o), (q)-(u) in
                                        1
1    plaintiffs’ First Amended Complaint (“FAC”). (Mot. at 1 (Docket

2    No. 14).)

3    I.     Background

4                Plaintiffs Adrian Burrell and Michael Walton are

5    cousins.    (First Am. Compl. (“FAC”) ¶ 13 (Docket No. 5).)            On

6    January 22, 2019, Walton drove his motorcycle to visit Burrell at

7    his home.    (Id. ¶¶ 13-14.)    After Walton pulled into Burrell’s

8    driveway, Burrell saw a police car parked on the wrong side of

9    the street behind Walton.      (Id. ¶¶ 14-15.)        Burrell walked onto

10   his front porch to investigate, only to find Officer McLaughlin

11   standing outside of his patrol car with his gun pointed at

12   Walton.     (Id. ¶ 15.)   Burrell called out to Officer McLaughlin,

13   and Officer McLaughlin ordered Burrell to go back inside.              (Id. ¶

14   16.)    Burrell declined, and instead began filming the encounter

15   from his porch.     (Id. ¶ 17.)

16               Officer McLaughlin approached Walton with his gun

17   raised and again commanded Burrell to “get back,” although he had

18   not left his porch.       (Id. ¶ 18.)       Then, Officer McLaughlin

19   holstered his gun and rushed toward Burrell, accusing him of

20   interfering with Walton’s stop.         (Id. ¶¶ 19-20.)      He grabbed
21   Burrell around his arms, threw him into the outside wall of his

22   home, and swung him into a wooden pillar on his porch.            (Id. ¶¶

23   20, 23.)    Officer McLaughlin handcuffed both Burrell and Walton

24   and placed them in the back of his patrol car.             (Id. ¶¶ 21-22.)

25   He then cited Walton for speeding.           (Id. ¶ 21.)    Officer

26   McLaughlin released the cousins, and Burrell was treated for
27   injuries to his arm, shoulder, and head at the emergency room.

28   (Id. ¶¶ 21-23.)
                                             2
1              Plaintiffs allege, inter alia, a claim under Monell v.

2    Dep’t of Soc. Servs., 436 U.S. 658 (1978), against defendants for

3    failure to train and for ratification of unconstitutional conduct

4    pursuant to 42 U.S.C. § 1983.   (Id. ¶¶ 41-46.)       Plaintiffs offer

5    twenty-one incidents of alleged misconduct in Paragraph 29 to

6    support this claim.   (Id. ¶ 29.)       Defendants now move to dismiss

7    some of these examples under Federal Rule of Civil Procedure

8    12(b)(6), or in the alternative, strike the provisions under

9    Federal Rule of Civil Procedure 12(f).       (Docket No. 14.)

10   II.   Discussion

11             A motion to dismiss under Federal Rule of Civil

12   Procedure Rule 12(b)(6) is supposed to test the legal sufficiency

13   of the claims alleged in the complaint.        Ileto v. Glock Inc., 349

14   F.3d 1191, 1199-20 (9th Cir. 2003).        Here, defendants argue not

15   that plaintiff’s Monell claim should be dismissed but that only

16   paragraph 29(a)-(j), (m), (o), (q)-(u) should be dismissed

17   because “[p]laintiffs have failed to allege how these incident[s]

18   involving very different factual circumstances show a pattern and

19   practice of conduct that would support a Monell claim” while

20   conceding other portions of the same paragraph (subsections (k)-
21   (l), (n), and (p)) “could theoretically be related [to] the

22   alleged incident here.”   (Mot. at 4, 7.)       Specifically,

23   defendants seek to dismiss examples involving “shooting(s),

24   deployment of weapon(s) like a taser, officers interacting with

25   the mentally-ill, [and] the involvement of multiple officers”

26   while leaving those “involving First Amendment-related
27   arrests/use-of-force, officer allegedly going hands-on, alleged

28   unlawful seizure, alleged failure to address handcuffing, and/or
                                         3
1    an alleged incident involving McLaughlin.”     (Id. at 4.)

2               This request -- to dismiss specific subsections of a

3    paragraph in a complaint, while not seeking to dismiss the entire

4    claim -- does little to challenge the legal sufficiency of the

5    claim as required under Rule 12(b)(6).     See Ileto, 349 F.3d at

6    1199-20.   Instead, defendants in effect ask the court to rewrite

7    the complaint so as to include only examples of misconduct that

8    “bear sufficient resemblance to the fact pattern at issue.”

9    (Mot. at 7.)     The court refuses to stretch the purposes of Rule

10   12(b)(6) to encompass cosmetic alterations to the operative

11   complaint.     Accordingly, the court will deny defendants’ motion

12   to dismiss.1

13              As an alternative to dismissing Paragraph 29(a)-(j),

14   (m), (o), (q)-(u), defendants argue the provisions should be

15   stricken under Federal Rule of Civil Procedure 12(f).     (Mot. at

16   6-7.)    Rule 12(f) provides that the court may “strike from a

17   pleading an insufficient defense or any redundant, immaterial,

18   impertinent, or scandalous matter.”     Fed. R. Civ. P. 12(f).   “The

19   function of a 12(f) motion to strike is to avoid the expenditure

20   of time and money that must arise from litigating spurious issues
21   by dispensing with those issues prior to trial.”     Whittlestone,

22   Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir. 2010)

23
          1     Defendants also moved to dismiss claims against Bidou
24   and McLaughlin in their official capacities. (Mot. at 10.) In
     their opposition, plaintiffs agree that they improperly listed
25   defendants Bidou and McLaughlin in their official capacities and
26   request leave to amend their complaint to list defendants Bidou
     and McLaughlin in their individual capacities alone. (Opp. to
27   Mot. (“Opp.”) at 15 (Docket No. 17).) In light of the parties’
     agreement, the court will permit plaintiffs to amend their
28   complaint.
                                      4
1    (quoting Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir.

2    1993), rev’d on other grounds by Fogerty v. Fantastic, Inc., 510

3    U.S. 517 (1994)).   Whether to grant a motion to strike is within

4    the court’s discretion.   Nurse v. United States, 226 F.3d 996,

5    1000 (9th Cir. 2000).

6              Motions to strike are generally disfavored because they

7    are often used to delay resolving the case on the merits.     See

8    Barnes v. AT&T Pens. Ben. Plan-Nonbargained Program, 718 F. Supp.

9    2d 1167, 1170 (N.D. Cal. 2010) (citation omitted).     “Motions to

10   strike should not be granted unless the matter to be stricken

11   clearly could have no possible bearing on the subject of the

12   litigation or unless prejudice would result to the moving party

13   from denial of the motion.”     Delgado v. Marketsource, Inc., No.

14   17-CV-07370-LHK, 2019 WL 1904216, at *3 (N.D. Cal. Apr. 29, 2019)

15   (internal quotations and citations omitted).    Although defendants

16   argue that the examples they seek to strike in Paragraph 29(a)-

17   (j), (m), (o), (q)-(u) are irrelevant because they involve “very

18   different conduct” than the facts in this case, the motion does

19   not suggest that defendants would be prejudiced if the motion

20   were denied.   (Mot. at 4.)   Accordingly, the court will deny
21   defendants’ motion to strike.

22             IT IS THEREFORE ORDERED that defendants’ motion to

23   dismiss or strike portions of Paragraph 29 of the First Amended

24   Complaint (Docket No. 14) be, and the same thereby is, DENIED.

25   Within 10 days from the date this Order is filed plaintiff shall

26   file an amended complaint striking all allegations against
27   defendants Bidou and McLaughlin in their official capacity.

28   ///
                                        5
1    Dated:   March 30, 2020

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                               6
